Citation Nr: 1738813	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder impingement syndrome with osteoarthritis prior to January 10, 2015; and in excess of 20 percent from January 10, 2015.

 2.  Entitlement to a rating in excess of 10 percent for status-post arthroscopy of the right shoulder with residual impingement syndrome, early osteoarthritis of the acromioclavicular and glenohumeral joints, and residual surgical scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2005.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part continued previously assigned 10 percent ratings assigned for right and left shoulder disabilities.

 In a January 2015 rating decision, the RO increased the assigned disability rating for the left shoulder disability to 20 percent, effective January 10, 2015.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to higher disability rating for a left shoulder disability remains in appellate status. 

The Board observes for the record that the Veteran was previously represented by Erika Bailey Drake, Attorney.  On August 18, 2015, the Veteran notified the RO of he wished to revoke his power of attorney and indicated that he was looking for new representation.  In September 2015, the Board remanded the Veteran's appeal for a BVA hearing.      

In May 2017, the Veteran appointed Disabled American Veterans service organization as his representative.  That same month, the Veteran testified at a BVA Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

In an August 2017 rating decision, the Veteran was granted a total disability rating based on unemployability due to service-connected disabilities (TDIU) with an assigned effective date of November 9, 2016.  The Board observes that the TDIU grant was based, in part, on a June 2017 VA shoulder and arm conditions examination - an examination report that the Board has reviewed and considered in its analysis of the Veteran's increased ratings claims.  The Veteran has one year in which to appeal any disagreement that he has with the August 2017 rating decision.  

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS) and Legacy Content Manager.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left shoulder disability has been productive of arthritis, limited range of motion, painful motion, weakness, fatigability and/or incoordination, and functional loss described as moderate in severity-more nearly approximating limitation of left arm motion to shoulder level.   

2.  Throughout the appeal period, the Veteran's service-connected right shoulder disability has been productive of arthritis, limited range of motion, painful motion, weakness, fatigability and/or incoordination, and functional loss described as moderate in severity-more nearly approximating limitation of right arm motion to shoulder level.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a 20 percent disability rating, but no higher, for left shoulder impingement syndrome with osteoarthritis is granted for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a 20 percent disability rating, but no higher, for status-post arthroscopy of the right shoulder with residual impingement syndrome, early osteoarthritis of the acromioclavicular and glenohumeral joints, and residual surgical scar is granted for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Regulations Pertaining to Increased Ratings Claims 

The Veteran seeks the assignment of increased disability ratings for his service-connected left shoulder impingement syndrome with osteoarthritis (left shoulder disability) and status-post arthroscopy of the right shoulder with residual impingement syndrome, early osteoarthritis of the acromioclavicular and glenohumeral joints, and residual surgical scar (right shoulder disability).  He currently is assigned a 10 percent evaluation for his left shoulder disability prior to January 10, 2015.  Beginning January 10, 2015, the Veteran's left shoulder disability rating was increased from 10 percent to 20 percent.  The Veteran is currently assigned a 10 percent evaluation for his right shoulder disability.  

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The Rating Schedule sets forth diagnostic criteria (via diagnostic codes) that are utilized as a tool in evaluating the severity of service-connected diseases, injuries and conditions.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Applicable Diagnostic Codes 

The Veteran's bilateral shoulder disabilities have been evaluated pursuant to Diagnostic Codes 5201-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5201 pertains to limitation of motion of the arm.  It provides a 20 percent disability rating when evidence shows limitation of motion of the major or minor arm at shoulder level, or limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent disability rating is warranted for limitation of motion of the minor arm midway between the side and shoulder level or when motion is limited to 25 degrees from the side of the minor are.  A 40 percent disability rating is warranted upon a showing of limitation of the major arm to 25 degrees from the side.  

For the record, 38 C.F.R. § 4.71 provides a standardized description of joint motion measurement.  The normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, Plate 1.

Diagnostic Code 5010 pertains to arthritis, due to trauma, that is substantiated by X-rays findings.  The code states that arthritis due to trauma is to be rated as degenerative arthritis (pursuant to Diagnostic Code 5003).  

Diagnostic Code 5003 provides (among other things) that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved (i.e., in this case, Diagnostic Code ).  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  

For the record, there are 3 other diagnostic codes that pertain to the evaluation of shoulder disabilities.  These are Diagnostic Code 5200 (ankylosis of Scapulohumeral Articulation), Diagnostic Code 5202 (other impairment of the Humerus) and Diagnostic Code 5203 (impairment of the Clavicle or Scapula).  As these codes are not pertinent to symptomatology associated with the Veteran's bilateral shoulder disabilities, they will not be discussed further in this decision.  

Merits of the Veteran's Increased Ratings Claims  

The Veteran was initial granted service connection for his left and right shoulder disabilities in a September 2007 rating decision and assigned separate 10 percent disability ratings.  A review of a June 2007 VA examination report, upon which the September 2007 rating decision was largely based, indicated that at that time, the 
Veteran had right shoulder range of motion of flexion to 145 with pain (normal flexion is zero - 180 degrees); abduction to 110 with pain (normal abduction is zero - 180 degrees), external rotation to 80 with pain (normal external rotation is zero - 90 degrees), and internal rotation to 90 with pain (normal internal rotation is zero - 90 degrees).  Physical examination of the Veteran's left shoulder revealed flexion to 145 degrees, abduction to 100 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees with all range of motion maneuvers accompanied by pain and facial grimacing.  After repetitive use, the right and left shoulder joint functions were reported to be additionally limited by pain but not fatigue, weakness, lack of endurance, or incoordination.  There was also no additional limitation of motion reported.  See September 2007 VA examination report, p. 5.  The doctor who examined the Veteran noted that his dominant hand was his right hand. 

In a statement received by VA on June 1, 2010, the Veteran reported that his service-connected bilateral shoulder symptomatology had worsened; and implicitly requested increased ratings for both of these disabilities.   

Thereafter, the Veteran was afforded a VA examination in November 2010, at which time the Veteran was again reported to be right-hand dominant.  Physical examination of the Veteran's shoulders revealed tenderness of the right shoulder.  Further examination of the bilateral shoulders revealed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or ankylosis.  Right shoulder range of motion had apparently improved since the Veteran's June 2007 VA examination as he was reported as having 180 of 180 degrees flexion (painful motion at 175 degrees); abduction as 180 of 180 degrees with pain; external rotation as 90 of 90 degrees with pain; and internal rotation to 90 degrees with pain.  The left shoulder was reported to be within normal limits, without any reference to the Veteran experiencing pain.  He could repeat range of motion testing for both shoulders, the results of which showed only an additional degree of limitation of 5 degrees right shoulder flexion (175 degrees rather than 180 degrees).  Left shoulder repetitive range of motion was reported to be within normal limits.  The medical doctor noted that the Veteran's right shoulder joint function was limited by pain; and that pain was the major functional impact.  However, he reported that right shoulder joint function after repetitive use was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  In terms of the left shoulder, the doctor also reported that there was no additionally limitation of pain, fatigue, weakness, lack of endurance or incoordination as a result of use.  X-rays of the Veteran's right shoulder showed early osteoarthritis of the acromioclavicular and glenohumeral joints that the doctor stated was at least as likely as not related to the Veteran's service-connected right shoulder disability.  The Veteran's left shoulder X-rays were noted to be within normal limits.

Post-service medical records contained in the claims file dated from 2007 to 2009 document the Veteran's complaints of and treatment for continued bilateral shoulder pain.  

Based upon the foregoing evidence, the RO denied the Veteran's requests for increased ratings for his bilateral shoulder disabilities in the rating decision on appeal, continuing the respective assignments of 10 percent disability ratings.  The Veteran appealed this decision to the Board, stating at that time that he required surgery for both shoulders; and that he lived in constant pain.  Subsequently, post-service medical records dated from 2007 to 2014 were associated with the claims file and documented continued treatment for bilateral shoulder pain.  

Thereafter, in January 2015, the Veteran was provided another VA examination in relation to his service-connected shoulder disabilities.  At that time, he was noted as having arthroscopic surgery of the right shoulder in 2003, with reported residuals of limited movement, constant pain and weakness.  The Veteran also reported that his doctor recommended surgery for the left shoulder, but he had not had that surgery yet.  The medical doctor who examined the Veteran noted that X-rays of his left shoulder showed that his disability had progressed to include arthritis.  He diagnosed the Veteran with right shoulder status-post arthroscopy with residual impingement syndrome, scars, and early osteoarthritis of the acromioclavicular and glenohumeral joints and osteoarthritis of the left shoulder.  

A physical examination of the Veteran revealed that his right shoulder range of motion was 120 of 180 degrees flexion (with painful motion at 90 degrees); and abduction as 120 of 180 degrees (painful motion beginning at 90 degrees).  The Veteran's left shoulder range of motion was reported as 100 of 180 degrees flexion (painful motion at 90 degrees); and abduction 100 of 180 degrees (painful motion beginning at 90 degrees).  The examining physician noted that the Veteran did not have additional limitation of range of motion of the bilateral shoulders following repetitive-use testing, but did experience functional loss in terms of less movement than normal for both shoulders, pain on movement of both shoulders and pain on palpation of the acromioclavicular (AC) joint.  The Veteran's left shoulder forward flexion muscle strength testing indicated he had active movement against some resistance, but was noted as otherwise having normal strength.  In the remarks section, the VA medical doctor who examined the Veteran reported that he experienced pain, weakness, fatigability and/or incoordination and that he also had additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time.  In doing so, he opined that the degree of range of motion loss during pain on use or flare-ups of his shoulders was approximately ten degrees on all range of motion bilaterally.  

In a January 2015 rating decision, the RO increased the Veteran's right shoulder disability rating from 10 percent to 20 percent effective January 10, 2015, on the basis of limited motion of the arm at shoulder level.  Additional symptoms noted by the RO as being considered included X-ray evidence of traumatic arthritis and painful motion of the shoulder.  

Thereafter, in relationship to the Veteran claim for a TDIU, he was afforded another shoulder and arm conditions examination in June 2017.  At that time, the Veteran reported increased symptomatology in terms of worsening of bilateral shoulder pain.  He indicated that his current symptoms included bilateral arm numbness while sleeping, bilateral shoulder locking/stiffness that were worse in the morning, pain that radiated from his right shoulder to the neck and pain in both arms while driving.  He rated his shoulder pain as 7-8 out of 10; and described his pain as feelings of pounding and pressure.

A physical examination of the Veteran's shoulders revealed right shoulder flexion as 110 of 180 degrees, abduction as 90 of 180 degrees, external rotation as 50 of 90 degrees, and internal rotation as 15 of 90 degrees.  The doctor reported that the Veteran experienced pain with all ranges of motion and that it caused functional loss that was moderate in terms of severity.  The Veteran's left shoulder flexion was reported as 105 of 180 degrees, abduction as 105 of 180 degrees, external rotation as 30 of 90 degrees, and internal rotation as 20 of 90 degrees.  Again, pain was noted throughout testing and resulted in functional loss that was described as moderate in severity.  For both shoulders, the doctor opined that the Veteran experienced an additional loss of function/range of motion upon repetitive testing and that pain, fatigue and lack of endurance also caused functional loss for both shoulders.  He diagnosed the Veteran as having left shoulder impingement syndrome with osteoarthritis, right shoulder with residual impingement syndrome with early arthritis of the acromioclavicular and glenohumeral joints, residual surgical scar and rotator cuff tendonitis.  He indicated that the Veteran's rotator cuff tendonitis was a progression of his shoulder impingement, osteoarthritis of the shoulders and a long-term effect of shoulder arthroscopy.  

Viewing the evidence as a whole, the Board observes that throughout the appeal period, the Veteran's bilateral shoulder range of motion testing has increasingly revealed additional limitation of motion, pain with motion, and functional loss.  
Although the most recent VA examination in June 2017 noted that neither of the Veteran's shoulders were limited in terms of arm range of motion to the shoulder level (i.e., to 90 degrees) such that a compensable evaluation could be assigned based upon the diagnostic criteria of Diagnostic Code 5201, the Board observes that all of the Veteran's VA examinations and medical records during the appeal period consistently document his complaints of and treatment for bilateral shoulder pain.  Most recently, the Veteran was found to have pain with all ranges of motion that was deemed to cause functional loss that was moderate in terms of severity.  
 
Thus, although the objective medical evidence does not meet the criteria for a compensable evaluation for limitation of motion under the specific rating criteria, the Board finds that when one considers the Veteran's consistent complaints of pain, the presence of arthritis, increasingly limited shoulder motion, and the findings of functional loss by VA medical doctors, the Veteran's 10 percent disability rating should be increased to 20 percent, respectively, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 for the duration of the appeal period.  

In making this findings, the Board acknowledges that the Veteran's November 2010 VA examination report does not reflect the more severe limitation of shoulder motion or functional loss as described in the Veteran's other VA examination reports.  The Board finds, however, there has been consistent treatment for his symptoms with little or no improvement. The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. See 38 C.F.R. § 3. 344(a).  

The Board finds that doubt should be resolved in the Veteran's favor as to the effective date of his increased ratings given the fact that it is illogical to assume that the date of a particular medical report equates to meaning that a veteran's symptoms suddenly worsened on the exact date of that examination.  Rather, the logical thing to conclude in reviewing medical evidence contained in a medical examination report is the information provided or determined during the examination itself.  In this case, it is apparent to the Board that the Veteran's bilateral shoulder symptomatology has continued in terms of severity of pain and functional loss since the Veteran filed his request for increased ratings, and his functional limitation in each shoulder more nearly approximates symptoms such as limitation of arm motion at shoulder level in both arms.  The Board finds, however, that even considering functional impairment due to painful motion, his symptom do not more nearly approximate limitation of midway between side and shoulder level or worse.  As such, the Board finds that the 20 percent rating for each shoulder, but no higher, pursuant to Diagnostic Code 5201 is warranted for the entire timeframe on appeal.

As such, the assignment of separate 20 percent disability ratings, but no more, for the period of this appeal is justified.  In granting this appeal, the Board has resolved doubt in the Veteran's favor. 


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a rating of 20 percent for left shoulder impingement syndrome with osteoarthritis is granted for the entirety of the appeal period.  

Subject to the law and regulations governing the payment of monetary benefits, a rating of 20 percent for status-post arthroscopy of the right shoulder with residual impingement syndrome, early osteoarthritis of the acromioclavicular and glenohumeral joints, and residual surgical scar is granted for the entirety of the appeal period.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


